Manning J.:
School District No. One of the township of Saginaw was organized in 1837. In 1857 the city of Saginaw was incorporated, the city limits being wholly within the school district, and comprising about one-fourth of the district. A mill tax for schools had been levied and collected in the district the preceding year, and paid over to the township treasurer, which the present action was brought to recover, by the defendant in error, who was plaintiff in the Court below.' After the incorporation of the city, the officers of the district assumed to act as officers of School District No. One of the city of Saginaw, for that part of the district comprised within the city limits, and to *544change the name of the district from School District No. One of the township of Saginaw, to School District No. One of the city of Saginaw. The city charter provides for the election (éf two school inspectors for the city, and also makes the Recorder of the city ex-officio a school inspector, thereby clearly indicating an intention to sever the city from School District No. One of the township of Saginaw; and such we think was its effect. We are also of opinion that while the charter took from the district a part of its territory, it in no other respect deprived it of any of its legal rights, which remained the same after as before. And that however equitable it may be that the city should have its proportion of the mill tax, or other property belonging to the district when the severance took place, we know of no law giving it to the city, or under which it can be claimed by the city as a legal right. Provision is made by statute for such cases when a school district is divided, or a part of one school district is set off to another, by a board of school inspectors, but the case does not come within the law. The question on the trial was one of law for -the Court to decide, and not of fact for the jury. The judgment must be reversed, with costs.
The other Justices concurred.
Lyman Hunger v. Horace Grinnell.
A verdict in ejectment that defendant is guilty of unlawfully withholding “the west three - fourths of the north-west fractional quarter of section 18, town 5 south and range 16 west, Cass county, Michigan, except twenty-five acres on the west half of said section, and three acres cut off by the road from the south-west corner of said section,11 is so uncertain in the description it gives that no judgment can be rendered upon it.

Submitted and Decided January 17th.